DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 4, 8, and 12 stand rejected under Section 102.  Claims 15 and 16 stand rejected under Section 103.  Claims 1, 4, 6-8, and 12-14 stand rejected for double patenting.  Claims 6, 7, 13, 14, 19, and 20 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form, and, in the case of claims 6, 7, 13, and 14, terminal disclaimers were filed.  Claims 2, 3, 5, 9-11, 17, and 18 were previously canceled.
Applicants provided terminal disclaimers to two patents, including one cited in the previous double patenting rejection.  Applicants placed the subject matter of claim 6 and part of claim 7 in claim 1, and claim 13 and part of claim 14 in claim 8.  Applicants also included the subject matter of claim 19 and part of claim 20 in claim 15.  Applicants canceled claims 6 and 19 and portions of claims 7 and 20 that were included in claims 1 and 15, respectively.  However, applicants did not cancel claim 13 and the portion of claim 14 that was placed in claim 8.
Turning first to the double patenting rejections: Applicants’ amendments address the previously noted double patenting rejections and are accepted and entered.  No new matter has been added.  The previously noted double patenting rejections are withdrawn.

Updated searches using a different search technique have resulted in art that can be used to reject the current set of claims.  For these reasons, a second Non-Final Office Action issues.  Furthermore, a few informalities were identified during further examination, as well as a basis for a Section 112(b) rejection, which are noted below.

Claim Objections
Claims 1, 13, 14, and 16 objected to because of the following informalities:
Claim 1, line 7: Add “magnetic” before “spin current layer” to make consistent with line 6.
Claim 13: Cancel this claim because the subject matter is now in claim 8.
Claim 14, line 2: Cancel “comprises Magnesium Oxide and” because this subject matter is now in line 8.
Claim 16, line 3: Add “magnetic” before “spin current layer” to make consistent with claim 15, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, lines 3-4: This claim requires that “the [magnetic] spin current layer [have] a magnetic anisotropy with a primary component in a direction parallel with the magnetic spin current layer”.  This is unclear because the magnetic spin current layer does not have a direction.  Applicants can either rephrase this language to state that “the [magnetic] spin current layer has a substantially parallel magnetic anisotropy” or that “the [magnetic] spin current layer has a magnetic anisotropy with a primary component in a direction parallel with a major surface of the magnetic spin current layer”, or similar language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, U.S. Pat. Pub. No. 2020/0005861, Figure 2, and further in view of Dieny, U.S. Pat. Pub. No. 2011/0007560, Figure 13.
O’Brien Figure 2A:

    PNG
    media_image1.png
    467
    483
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    702
    374
    media_image2.png
    Greyscale

Regarding claim 1: O’Brien Figure 2A discloses a magnetic memory element (201) for use in a magnetic memory array, the magnetic memory element (201) comprising: a magnetic tunnel junction structure including a magnetic free layer (204), a magnetic reference layer (208) and a non-magnetic barrier layer (206) located between the magnetic free layer (204) and the magnetic reference layer (208); a magnetic spin current layer (213) located adjacent to the magnetic free layer (204); a coupling layer (212) located between the spin current layer (213) and the magnetic free layer (204); Id. ¶ 38.  O’Brien does not disclose that the coupling layer comprises Magnesium Oxide.
Dieny Figure 13 discloses a magnetic memory element (700) in which a spin polarization layer (605) is spaced apart from a storage layer/free layer (603) by a spacer (604) that comprises Magnesium Oxide.  Dieny specification ¶¶ 211, 178, 179, 192-204.  The spin polarization layer (605) has a lower anchoring layer (612) that comprises PtMn or IrMn.  Id. ¶ 211.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use Magnesium Oxide as a coupling layer because the modification would have involved a selection of a known material based on its suitability for its intended use.	 See also O’Brien specification ¶ 39.
Regarding claim 4, which depends from claim 1: O’Brien Figure 2A discloses that the magnetic free layer (204) and the magnetic reference layer (208) each have a perpendicular magnetic anisotropy and the magnetic spin current layer (213) has a substantially parallel magnetic anisotropy.  Id. ¶ 27; O’Brien Figure 2A.
Regarding claim 7, which depends from claim 1: Dieny discloses that the coupling layer (604) can be a tunnel barrier comprising Magnesium Oxide.  Dieny specification ¶ 204.  O’Brien discloses that a thickness for a tunnel barrier which is Magnesium Oxide is 1-2 nm, O’Brien specification ¶ 40, which overlaps the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05(I).
Regarding claim 8: O’Brien Figure 2A discloses a magnetic memory element (201) for use in a magnetic memory array, the magnetic memory element (201) comprising: a magnetic reference layer (208); a magnetic free layer (204); a non-magnetic barrier layer (206) located between the magnetic reference layer (208) and the magnetic free layer (204); a magnetic spin current layer (213); a coupling layer (212) located between the magnetic spin current layer (213) and the magnetic free layer (204); and a capping layer (216) formed over and contacting the magnetic spin current layer (213), the capping layer (216) comprising one or more of Zr, Mo, Rh, Pd, Hf, W, Ir, Pt and/or alloys and/or nitrides of these elements and contains no Ta.  O’Brien specification ¶¶ 24-29, 38 (tungsten, iridium, platinum), 45 (use of O’Brien Figure 2A in an array).  Note that while the materials for the material layer (216) include tantalum, O’Brien provides specific examples where iridium or tungsten can be used.  Id. ¶ 38.  O’Brien does not disclose that the coupling layer comprises Magnesium Oxide.
Dieny Figure 13 discloses a magnetic memory element (700) in which a spin polarization layer (605) is spaced apart from a storage layer/free layer (603) by a spacer (604) that comprises Magnesium Oxide.  Dieny specification ¶¶ 211, 178, 179, 192-204.  The spin polarization layer (605) has a lower anchoring layer (612) that comprises PtMn or IrMn.  Id. ¶ 211.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use Magnesium Oxide as a coupling layer because the modification would have involved a selection of a known material based on its suitability for its intended use.	 See also O’Brien specification ¶ 39.
Regarding claim 12, which depends from claim 8: O’Brien discloses that the magnetic reference layer (208) and the magnetic free layer (204) each have a perpendicular magnetic anisotropy and the magnetic spin current layer (213) has a substantially parallel magnetic anisotropy.  Id. ¶ 27; O’Brien Figure 2A.
Regarding claim 13, which depends from claim 8: As discussed in the rejection of claim 8, the combination discloses that the coupling layer comprises Magnesium Oxide.
Regarding claim 14, which depends from claim 8: As discussed in the rejection of claim 8, Dieny discloses that the coupling layer (604) can be a tunnel barrier comprising Magnesium Oxide.  Dieny specification ¶ 204.  O’Brien discloses that a thickness for a tunnel barrier which is Magnesium Oxide is 1-2 nm, O’Brien specification ¶ 40, which overlaps the claimed range of 0.3 nm to 1.5 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05(I).
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien Figures 5A-5C and Dieny, with evidence from Satoh, U.S. Pat. Pub. No. 2019/0288031, Figures 5A and 9C or, in the alternative, as obvious over Satoh.






    PNG
    media_image3.png
    194
    347
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    345
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    413
    301
    media_image5.png
    Greyscale

Satoh, Figures 5A, 9C:

    PNG
    media_image6.png
    356
    252
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    154
    239
    media_image7.png
    Greyscale

Id. ¶ 38.  O’Brien also states that the magnetic spin current layer (213) can comprise iron, cobalt, manganese and/or nickel.  Id. ¶ 37.  O’Brien does not disclose that the coupling layer comprises Magnesium Oxide.
Dieny Figure 13 discloses a magnetic memory element (700) in which a spin polarization layer (605) is spaced apart from a storage layer/free layer (603) by a spacer (604) that comprises Magnesium Oxide.  Dieny specification ¶¶ 211, 178, 179, 192-204.  The spin polarization layer (605) has a lower anchoring layer (612) that comprises PtMn or IrMn.  Id. ¶ 211.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use Magnesium Oxide as a coupling layer because the modification would have involved a selection of a known material based on its suitability for its intended use.	 See also O’Brien specification ¶ 39.
Satoh Figure 5A discloses that tungsten, platinum or iridium can be used as a seed layer (192) for a magnetic layer (212).  Satoh specification ¶ 70.  Satoh Figure 9C discloses that layers (272, 274, 276) can comprise magnetic layer (212).  Id. ¶ 53.  Furthermore, Satoh discloses that layers (272, 274, 276) can comprise iron, nickel, and cobalt.  Id. ¶ 63.  Therefore, one having ordinary skill in the art would know that the O’Brien interface layer (216) would act as a seed layer.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to use Satoh seed layer in O’Brien because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 16, which depends from claim 15: O’Brien discloses that the magnetic free layer (504/204) and magnetic reference layer (508/208) each have a perpendicular magnetic anisotropy and the spin current layer (213) has a magnetic anisotropy with a primary component in a direction parallel with the magnetic spin current layer (213).  See O’Brien Figure 2A (showing details on magnetic spin current layer’s magnetic anisotropy).
Regarding claim 20, which depends from claim 15: Dieny discloses that the coupling layer (604) can be a tunnel barrier comprising Magnesium Oxide.  Dieny specification ¶ 204.  O’Brien discloses that a thickness for a tunnel barrier which is Magnesium Oxide is 1-2 nm, O’Brien specification ¶ 40, which overlaps the claimed range of 0.3 nm to 1.5 nm.  In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Victoria K. Hall/Primary Examiner, Art Unit 2897